Case 9:18-cv-81488-KAM Document 30 Entered on FLSD Docket 04/25/2019 Page 1 of 1



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       Case No. 9:18-cv-81488-KAM/WM

  PAMELA D. PAVLIK,

                          Plaintiff,
  vs.

  SHOREHAM CONDOMINIUM
  ASSOCIATION, INC.,

                     Defendant.
  _________________________________/

                               NOTICE OF SCHEDULED MEDIATION

          PLEASE BE ADVISED that this case has been scheduled for mediation with Cathleen
  Scott, Esq. on Friday, August 9, 2019, at 10:00 A.M. at Wagner & Associates, P.A., 250 S. Central
  Blvd. #104A Jupiter, FL 33458, and will be conducted in conformity with the Scheduling Order
  Setting Trial Date, et seq. [CM/CEF No. 18] and Local Rule 16.2.

          Jointly submitted this 25th day of April, 2019

  Counsel for Plaintiff         Counsel for Plaintiff             Counsel for Defendant
  MARCY I. LAHART, P.A.         VENZA LAW, PLLC                   COLE, SCOTT & KISSANE, PA
  s/Marcy LaHart                s/ Denese Venza                   /s Joshua A. Goldstein
  Marcy I. LaHart, Esq.         Denese Venza, Esq.                Joshua A. Goldstein, Esq.
  207 SE Tuscawilla Road        931 Village Boulevard, #905-322 /s Keisha K. Hall
  Micanopy, FL 32667            West Palm Beach, FL 33409         Keisha K. Hall, Esq.
  (352) 545-7001                (561) 596-6329                    222 Lakeview Avenue, Ste. 120
  marcy@floridaanimallawyer.com dvenza@venzalawpllc.com           joshua.goldstein@csklegal.com
  Florida Bar No. 0967009       Florida Bar No. 0599220           Florida Bar No. 64834
                                                                   keisha.hall@csklegal.com
                                                                   Florida Bar No. 1008064
                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 25th day of April, 2019, a true and correct copy of the
  foregoing has been furnished via CM/ECF electronic mail service to the Clerk of the Court. I also certify
  that the foregoing is being served this day on all counsel of record via transmission of Notices of
  Electronic Filing generated by CM/ECF, and that a courtesy copy has been sent via email transmission to
  Cathleen Scott at CScott@scottwagnerlaw.com.
                                                          BY: s/ Denese Venza
                                                          Denese Venza, Esq.
